Order affirmed, with costs. In making determinations upon applications for special exceptions under the Zoning Ordinance, the Town Board exercises judgment or discretion of a character which is reviewable as to reasonableness in a proceeding under article 78 of the Civil Practice Act (Matter of Lerner v. Young, 286 App. Div. 1109, motion for leave to appeal denied 309 N. Y. 1035; Matter of Frantellizzi v. Herman, 1 A D 2d 980, motion for leave to appeal granted [but appeal not prosecuted] 1 N Y 2d 643). No opinion.
Concur: Chief Judge Conway and Judges Desmond, Dye, Fuld, Froessel, Van Voorhis and Burke.